People v Lembhard (2020 NY Slip Op 04184)





People v Lembhard


2020 NY Slip Op 04184


Decided on July 22, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on July 22, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
JOSEPH J. MALTESE
HECTOR D. LASALLE
VALERIE BRATHWAITE NELSON, JJ.


2014-07598
2017-09351

[*1]The People of the State of New York, respondent,
vGosford Lembhard, appellant. (Ind. Nos. 12-00632, 13-00331)


Gosford Lembhard, Stormville, NY, appellant pro se.

DECISION & ORDER
Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated October 4, 2017 (People v Lembhard, 154 AD3d 686), affirming two judgments of the County Court, Orange County, both rendered June 25, 2014.
ORDERED that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 U.S. 745; People v Stultz,, 2 NY3d 277).
LEVENTHAL, J.P., MALTESE, LASALLE and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court